Fii_:     '..'JURT OF APPEALS
                                                              12th Court rf Appeals District

                                                                    . 1~

                                                                    I Yuen   I c
                                                              CATHY S. LUSi



                                                                                   ILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/31/2015                                                       COANO.12-14-00011-CR
SCOTT, MARQUEL JERMON              Tr. Ct. No. 007-0154-13                          PD-0650-15
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                            Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *